Filed 9/21/15 In re Michael S. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE



In re MICHAEL S., a Person Coming Under                                 B263355
the Juvenile Court Law.
_____________________________________                                    (Los Angeles County
                                                                         Super. Ct. No. CK18066)
LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

NICOLE S.,

         Defendant and Appellant.




         APPEAL from orders of the Superior Court of Los Angeles County,
Philip L. Soto, Judge. Affirmed.
         Johanna R. Shargel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Jessica S. Mitchell, Deputy County Counsel for Plaintiff and
Respondent.
                                             _________________________
       Nicole S. (mother) appeals from orders of the juvenile court (1) denying her
Welfare and Institutions Code section 388 petition to have her son Michael H. returned to
her care, or, alternatively, to grant her reunification services and increase her visitation
with Michael, and (2) terminating her parental rights.1 We find no abuse of discretion,
and thus we affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Mother has six children: Anthony S. (born Jun. 1994), Jasmine C. (born Sep.
1996), Destiny C. (born Feb. 1998), Selena L. (born Jan. 2002), Nicole S. (born May
2003), and Michael H. (born Feb. 2013). This appeal relates to the juvenile court’s
orders regarding Michael only.
                                              I.
                                          Detention
       In April 2014, the Department of Children and Family Services (DCFS) received a
report that mother was using drugs and leaving her infant, Michael, alone with a parolee
and fellow drug user. DCFS received a subsequent report that mother had been arrested
in April 2014, and that sheriff deputies had found methamphetamine in her car. Michael
was in the car with mother at the time of the arrest. Regarding her methamphetamine
use, mother told the deputies, “ ‘I just relapsed again the other day, I’m trying to quit.’ ”
       Mother told a children’s social worker (CSW) that she had successfully completed
an eight-month substance treatment program two years earlier and had been drug-free
ever since. However, she admitted to recently relapsing because of her mother’s terminal
illness.
       Mother has a lengthy criminal history of 26 arrests for mostly drug-related
offenses. Michael’s five older siblings became dependents of the juvenile court and were
ultimately adopted due to mother’s substance abuse and failure to comply with court-
ordered drug counseling and testing. Mother agreed that this time she would need to
attend an inpatient treatment program to become drug-free and to regain custody of


1
       All further statutory references are to the Welfare and Institutions Code.
                                               2
Michael. She requested that DCFS place her son with appropriate relatives in the interim.
Michael was placed in the care of Joy C., an extended family member and former foster
parent, on May 20, 2014.
       In reports dated May 27, 2014, DCFS recommended that Michael remain detained
because there was a “very high” risk he would suffer future abuse or neglect. Further,
due to mother’s extensive history of drug abuse and her failure to reunify with her older
children, DCFS requested that a petition be filed on Michael’s behalf and that Michael
remain detained with Joy and her husband. Finally, DCFS recommended that no
reunification services be offered to mother.
       At a detention hearing on May 27, 2014, the court found a prima facie case for
detaining Michael. The court ordered DCFS to supply mother with referrals for a drug
rehabilitation program with random testing and to provide her with monitored visits at
least two to three times a week for two to three hours each.
                                               II.
                                         Petition
       DCFS filed a juvenile dependency petition on May 27, 2014. As subsequently
amended, the petition alleged: (b-1) Mother had a chronic and unresolved history of
substance abuse and was a current user of methamphetamine. Mother’s illicit drug use
placed Michael at risk of harm and impeded her ability provide him with regular care and
supervision.
                                               III.
                              Jurisdiction and Disposition
       A.      Jurisdiction and Disposition Report
       The jurisdiction and disposition report, dated June 25, 2014, said mother was
currently incarcerated at Century Regional Detention Center. She had been arrested on
April 6, April 23, and June 9, 2014, for possession of controlled substances, but her
largely drug-related criminal history dated back to 1998. Her parole had been revoked
when she tested positive for methamphetamine on June 9, 2014.


                                                3
       Although mother claimed she had completed an eight-month drug treatment
program while incarcerated in Bakersfield, she did not provide DCFS with a copy of her
certificate of completion. Further, on at least two prior occasions, mother had either
failed or refused to attend drug rehabilitation programs made available to her.
Accordingly, DCFS advised the court that although mother stated she had changed and
was willing to comply with court orders, she “continues to battle . . . her long chronic
substance abuse . . . and she lacks the conflict resolution skills and she resorts to using
drugs when things happen in her life.” DCFS recommended that Michael remain
detained based on mother’s drug history and current drug use, her failure to make
appropriate arrangements for Michael’s care, her failure to reunify with his siblings, and
her incarceration.
       On May 27, 2014, the court found George H. to be Michael’s alleged father.
However, George H. consistently denied fathering Michael and did not appear to have
any interest in becoming involved in Michael’s life.
       Based on the above-mentioned information, DCFS recommended that the court
bypass reunification services, that Michael be suitably placed, and that the court order
permanent placement services for Michael.
       B.     Hearing
       On June 25, 2014, the court sustained paragraph b-1 of the petition and found that
Michael was a person described by section 300, subdivision (b). It ordered DCFS to
provide a supplemental report addressing mother’s progress and whether there was any
change in DCFS’s recommendations.
       C.     Interim Review Report
       DCFS filed an interim review report dated July 30, 2014. It said that mother
remained incarcerated and that DCFS had not been able to verify her compliance with the
drug court program. DCFS advised the court, again, that it was in Michael’s best
interests that mother not be offered reunification services. It noted that Michael was
thriving in the home of his current caregivers, who wished to adopt him.


                                              4
       A disposition hearing was held on August 4, 2014. The court found by clear and
convincing evidence that Michael’s placement was necessary and appropriate, and it
declared Michael a dependent child pursuant to section 300, subdivision (b). The court
declined to order reunification services to mother pursuant to section 361.5, subdivisions
(b)(10) (parent failed to reunify with child’s sibling), (b)(11) (parental rights over a
sibling have been terminated), and (b)(13) (the parent has a history of extensive, abusive,
and chronic use of drugs and has resisted prior court-ordered treatment for this problem
on at least two prior occasions). The court then ordered DCFS to provide permanent
placement services for Michael, and it set a hearing pursuant to section 366.26 to
terminate mother’s parental rights.
                                             IV.
                      Six Month Review and Section 366.26 Report
       DCFS filed a status review report and a section 366.26 report, both dated
December 1, 2014. The status review report stated that Michael was thriving in the home
of his caregivers. According to both mother and the caregivers, Michael was
developmentally on track and was meeting many developmental milestones such as
walking without assistance and following simple commands. Michael had no chronic
illnesses or health issues. Mother was regularly visiting with Michael at the drug
treatment center where she was living and the visits were reported to be going well.
Mother told the CSW she “wants to learn how to remain sober and become a better
person in order to fit in society,” and she said she planned to comply with her current in-
patient program to help her meet these goals. DCFS recommended that Michael remain a
dependent child of the court and that he continue to receive adoption planning services.
       The section 366.26 report said that Michael had been living with his caregivers
since May 21, 2014, and that he appeared to be getting appropriate care and was doing
well. The caregivers remained committed to adopting Michael and were currently in the
process of completing an adoption application. DCFS stated that at the time of the
writing of the report, mother “continues to have unresolved substance abuse issues” and
remained incapable of providing Michael with a safe, drug-free home environment.

                                              5
DCFS recommended that the court identify adoption as a permanent placement goal for
Michael.
       On December 1, 2014, the court continued the section 366.26 hearing to March 2,
2015. The hearing subsequently was continued again to April 2, 2015.
                                             V.
                              Mother’s Section 388 Petition
       On February 13, 2015, mother filed a section 388 petition asking that Michael be
returned to her care or, in the alternative, that she be granted reunification services and
increased visitation. Mother asserted that she had been enrolled in Shields For Families’
residential treatment program for four months, after which she enrolled in outpatient
treatment. The outpatient treatment program required her to attend treatment five days a
week from 9:00 a.m. to 3:30 p.m., and to submit to daily urinary analysis. According to
the program manager, mother had complied with all of the program’s rules and
regulations. The court set the section 388 petition for hearing.
       On February 25, 2015, in response to mother’s section 388 petition, DCFS
reported that Michael was bonded to his caregivers and was continuing to thrive in their
care. He was exhibiting age appropriate behaviors, although he had some developmental
and speech delays. The caregivers said helping Michael catch up developmentally was
their priority. They had continued to voice their commitment to adopting Michael and
helping him receive any available support services to aid his development.
       DCFS reported that since enrolling with Shields For Families, mother had had
eight negative drug tests and no positive tests. She was reported to interact well with
Michael during weekly monitored visits. Nonetheless, DCFS continued to recommend
that reunifying with mother was not in Michael’s best interests. DCFS noted that when
mother was asked what her care plan for Michael would be while she was enrolled in a
full outpatient program, mother said “ ‘I don’t know yet.’ ” Mother admitted to the CSW
that “the longest she has ever raised a child was about one year before [the] child was
removed” due to her substance abuse. Further, at the time of the petition, mother had


                                              6
been sober for only about six months, “and that was only due to an arrest and subsequent
order to enter a drug program.”
                                             VI.
                            April 2015 Status Review Report
       DCFS filed a status review report dated April 2, 2015. It reported that Michael
appeared well bonded to his caregivers, noting that during the CSW’s visits, he would
hold on to his caregiver’s leg and reach out to her to be carried or held throughout his
play. His caregivers continued to actively participate in multiple services aimed at
helping him achieve his targeted developmental milestones. Michael was regularly
visiting mother at Shields For Families, and visits were reported to have gone well.
       DCFS provided an addendum report dated April 2, 2015. It informed the court
that the adoption home study for Michael’s caregivers had been completed and was
approved on March 24, 2015. Thus, DCFS requested that the court proceed with
termination of parental rights.
                                            VII.
                                  April 2, 2015 Hearing
       The court held a contested section 388 and section 366.26 hearing on April 2,
2015. The parties stipulated that if called as a witness, the caregiver would testify that
mother had been having regular monitored visits with Michael and that the visits were
appropriate. Mother had requested lengthier visits, but DCFS had denied that request.
       Mother’s attorney argued that the section 388 petition should be granted because
mother had completed a drug program, remained sober since the inception of the case,
and regularly visited Michael. Michael knew mother and had a relationship with her.
Counsel for Michael and DCFS disagreed, urging that in light of mother’s long history of
drug abuse, granting the section 388 petition was not in Michael’s best interests.
       The juvenile court denied mother’s section 388 petition as not in Michael’s best
interests. The court explained to mother: “[Y]ou’ve got a very long history of drug
addiction. You have not reunified with other children that have been in the system. The
other children that have been in the system have also been adopted out. It was a slim

                                              7
chance that you would be able to do this, but we decided to give you a chance, and it
simply wasn’t done in time to be able to reunify with this child.” The court
acknowledged the progress mother had made towards rehabilitation, but emphasized
Michael’s need for permanency. Further, in light of mother’s lengthy history of drug
abuse, the possibility of relapse is “very high still.”
       With regard to the section 366.26 petition, the court found by clear and convincing
evidence that Michael was adoptable and that “it would be detrimental for the child to be
returned to the parents and there’s no exception applying in this case.” It ordered
parental rights terminated and Michael’s custody and care transferred to DCFS for
adoptive planning purposes.
       Mother timely appealed.
                                        DISCUSSION
                                               I.
                                       Applicable Law
       Section 388 is a device that allows interested parties to petition the court to
change, modify, or set aside an earlier court order based on “any change of circumstance
or new evidence.” (§ 388, subd. (a)(1).) In other words, section 388 serves as an
“ ‘escape mechanism’ ” to “accommodate the possibility that circumstances may change
. . . that may justify a change in a prior reunification order.” (In re Marilyn H. (1993)
5 Cal. 4th 295, 309 (Marilyn H.).) The burden of proof is on the moving party “to show
by a preponderance of the evidence both that there are changed circumstances or new
evidence and that also a change in court order would be in the best interest of the child.”
(In re D.B. (2013) 217 Cal. App. 4th 1080, 1089.) However, “[n]ot every change in
circumstance can justify modification of a prior order”; the change of circumstance or
new evidence must be of such significance that it requires modifying or setting aside the
challenged order. (In re A.A. (2012) 203 Cal. App. 4th 597, 612.) Further, “it is not
enough for a parent to show just a genuine change of circumstances.” (In re Kimberly F.
(1997) 56 Cal. App. 4th 519, 529 (Kimberly F.).) The parent must show that the requested
change of court order would be in the child’s best interests.

                                               8
       A ruling on a section 388 petition is within the sound discretion of the juvenile
court and will only be disturbed if an abuse of discretion is clearly established. (In re
D.B., supra, 217 Cal.App.4th at p. 1089.) “An abuse of discretion occurs when the
juvenile court has exceeded the bounds of reason by making an arbitrary, capricious or
patently absurd determination.” (In re Marcelo B. (2012) 209 Cal. App. 4th 635, 642,
quoting In re Stephanie M. (1994) 7 Cal. 4th 295, 318 (Stephanie M.).) However,
“ ‘[w]hen two or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for that of the trial court.’ ”
(Walker v. Superior Court (1991) 53 Cal. 3d 257, 272, quoting Shamblin v. Brattain
(1988) 44 Cal. 3d 474, 478-479); Stephanie M., supra, at p. 318-319.) Therefore, “ ‘[t]he
appropriate test for abuse of discretion is whether the trial court exceeded the bounds of
reason.’ ” (Stephanie M., supra, at p. 318).
                                               II.
                  The Juvenile Court Did Not Abuse Its Discretion in
                           Denying Mother’s Section 388 Petition
       Mother urges that the juvenile court abused its discretion in denying her section
388 petition because she “did everything she possibly could have done to change her
circumstances.” She emphasizes that having recognized the need for treatment in order
to become a responsible parent, she successfully completed an inpatient program and
advanced to a full-day outpatient program with daily drug testing. Further, since
beginning treatment, she has never had a dirty test and was consistent with her visitation.
Thus, mother argues that the juvenile court “had every reason to grant her change-of-
circumstances petition.”
       While we applaud mother’s efforts to overcome her drug addiction, to support a
section 388 petition, the change in circumstances must be substantial. (In re Ernesto R.
(2014) 230 Cal. App. 4th 219, 223 (Ernesto R.).) Mother’s recent sobriety “reflects
‘changing,’ not changed, circumstances.” (Ibid., citing Casey D., supra, 70 Cal.App.4th
at p. 49.) Mother has a history of drug relapses, is in the early stages of recovery, and is
still addressing a chronic substance abuse problem. (See Ernesto R., supra, at p. 223;

                                               9
Kimberly F., supra, 56 Cal.App.4th at p. 531.) Mother’s completion of a drug treatment
program, though commendable, is not a substantial change of circumstances.
       Further, by simply focusing on her drug rehabilitation, mother fails to “explore the
nature of the ‘best interests’ aspect of section 388.” (Kimberly F., supra, 56 Cal.App.4th
at p. 529.) Michael has been in the care of his current caregivers for nearly half his life
and is bonded to them. His caregivers have provided a nurturing environment and are
committed to adopting him. Granting a section 388 petition would delay selection of a
permanent home and not serve Michael’s best interests. (In re Casey D. (1999) 70
Cal. App. 4th 38, 49 (Casey D.); Ernesto R., supra, 230 Cal.App.4th at pp. 223-224.)
“Childhood does not wait for the parent to become adequate. [Citation.]” (Marilyn H.,
supra, 5 Cal.4th at p. 310.)
       Further, mother did not demonstrate that she could care for Michael while she
continued her drug treatment. At the time of the petition, mother was participating in an
outpatient program, which required that she attend classes five days a week from
9:00 a.m. to 3:30 p.m., and she could not provide DCFS with a child care plan for
Michael. Moreover, Michael’s young age meant that he was too young to be able to
protect himself if mother should relapse. (Casey D., supra, 70 Cal.App.4th at p. 49.)
      Mother’s sole contention with regard to Michael’s best interests is that the “existing
family unit” should be preserved. While we agree that preserving existing families is
important, when, as here, reunification services were terminated, “the focus shifts to the
needs of the child for permanency and stability.” (In re Angel B. (2002) 97 Cal. App. 4th
454, 464.)
       While we acknowledge that section 388 is difficult for the moving party to meet in
many cases, mother’s failure in this regard is not based solely on her “pre-petition
failures” as she alleges, but on the fact that she did not make an adequate showing that a
modification of the prior order would be in Michael’s best interest. Thus, we find no
merit to her claims that the juvenile court rejected her petition simply because it was
“dead set against parental reunification.” As such, we find that the juvenile court did not
abuse its discretion in denying her section 388 petition. Further, because mother did not

                                             10
demonstrate an independent basis for reversing the order terminating mother’s parental
rights, our conclusion is dispositive of mother’s appeals from both the denial of her
section 388 petition and the order terminating her parental rights.
                                     DISPOSITION
       The orders of the juvenile court denying mother’s section 388 petition and
terminating her parental rights are affirmed.



       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  EDMON, P. J.


We concur:




                     LAVIN, J.




                     JONES, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                             11